Order, Supreme Court, New York County (Paula Omansky, J.), entered April 20, 1995, which, to the extent appealed from, granted defendant Rollerblade, Inc.’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (1), unanimously affirmed, without costs.
We agree with the IAS Court that defendant’s manual, which plaintiff admits to have read prior to using defendant’s in-line skates, contains adequate warning of the potential dangers of use of this product without protective gear. Thus, as a matter of law, plaintiff’s claims based on failure to warn are precluded (see, Bazerman v Gardall Safe Corp., 203 AD2d 56; compare, Lugo v LJN Toys, 146 AD2d 168, affd 75 NY2d 850). Concur— Sullivan, J. P., Ellerin, Ross, Nardelli and Williams, JJ.